DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 8/24/22.  Claim(s) 1 has/have been amended, claim(s) 15-20 is/are cancelled, claim(s) 21-23 is/are new, and applicant states support can be found at instant specification [0013, 0014, 0024, 0026, 0027, 0033, 0044].  Therefore, Claims 1-14 and 21-23 is/are pending and have been addressed below.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 8/24/22, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 7-8.
The Examiner respectfully disagrees because it is unclear what committed and deployed means given that committed is merely attempting a task.  Perhaps if the limitation were only deployed there may be a practical application.  The mere act of fixing computer code is not a practical application.
Additionally, the invention is directed to (as noted in claims 1 and 4) assigning work based on user grade and grading the assigned work (“expertise score vector for software component management”) and both of these are well-known business practices – human resource assignment.  While the claims may represent an improvement to the business process of human resource assignment associated with a software development team they in no way either claimed or disclosed represent a practical application.  Human resource assignment is commercial or legal interactions (including agreements in the form of contracts; business relations).  While the specification may support “software component management to improve the operation of a computer by reducing the error in a task”, the current claims are not directed to the quotation and no support is provided for the quotation.  Instead a review is performed (determining step), a score is subsequently updated based on the review, and future assignments are based on the score.
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 8/24/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 1-7 and 21-13 is/are rejected.  Representative claim(s) 1 and 21 recite(s) 
“causing computer code from the second developer to be committed and deployed in response to determining that the computer code from the second developer resolves the problem record associated with the software component” and
committing and deploying, via the processor, the second code based on the second code resolving the problem, the committing of the second code being related to the vector.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion(s) recites “causing computer code from the second developer to be committed in response to determining that the computer code from the second developer resolves the problem record associated with the software component” and “committing, via the processor, the second code based on the second code resolving the problem” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0015, 0024, 0027, 0034, 0036-0037, 0043-0044] which states commit means work on a code [0027] which only the second developer works on the code (committed) and if the committed code is satisfactory based on review and testing, the committed code is deployed.  None of these portions however disclose the above bolded claim language.  Appropriate correction/clarification is required.  Claim(s) 2-7 and 22-23 is/are rejected because they depend on claim(s) 1 and 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-14 and 21-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 8, and 21, as drafted, is/are a process (claim(s) 1 and 21 recites a series of steps) and system (claim(s) 8 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to developer expertise scoring management (expertise score vector for software component management) for human resource assignment.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving a problem record associated with a first work item of a software component, the first work item being associated with a first developer;
creating a second work item corresponding to the problem record;
causing the problem record for the software component to be resolved by assigning the second work item to a second worker without receiving a user request;
causing computer code from the second developer to be committed and deployed in response to determining that the computer code from the second developer resolves the problem record associated with the software component; and
increasing a potential to resolve problems associated with a same type of the software component, which includes, based on determining that the problem record is resolved, increasing an expertise score of the second developer, wherein the expertise score is determined based on a subset of metrics that are related to the software component from an expertise score vector of the developer, wherein the expertise score vector comprises a component master metrics including an amount of time spent on the software component and an amount of defects for lines of code, wherein the expertise score vector comprises fields associated with a programming language, a programming technique, and a specific hardware element.
Claim 8: the same analysis as claim(s) 1.
Claim 21: resolving an issue in a software component, the software component being linked to a vector;
committing a first code for the software component;
determining that the first code introduced a problem, the vector being modified according to the determining;
using processing to process the problem, in preparation for a second code for the software component; and
committing and deploying the second code based on the second code resolving the problem, the committing of the second code being related to the vector.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the invention is directed to expertise scoring management for human resource assignment by increasing a score when a user’s submission resolves the task, where the score is based on subset of metrics including amount of time spent on the task.  The dependent claims further define the invention: lowering a when a user’s submission doesn’t resolve the task (claim(s) 2 and 9), determine both resolved tasks and users who resolved he tasks (claim(s) 3 and 10), assign a new task to a user who score is higher than a determined average, the determined average score is an average score of all users determined score (claim(s) 4-5 and 11-12), the score is based on subset of metrics (claim(s) 6 and 13), the second task is created using natural language processing (claim(s) 7 and 14), wherein the vector comprises fields associated with a programming language, a programming technique, and a specific hardware element (claim(s) 22), and wherein the vector is associated with skillsets of programmer include recursion, loops, thread management, mutex locks, and interfacing with a specific subcomponent (claim(s) 23).

The additional elements unencompassed by the abstract idea include computer, processor (claim(s) 1), a system comprising: a memory having computer readable instructions; and one or more processors (claim(s) 8), processor, natural language processing (claim(s) 21), natural language processing (claim(s) 7 and 14). 

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [0016, 0061]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.

Regarding independent claims 1 and 8 and their dependent claims (excluding 7 and 14), specifically the claims are directed to assigning work items (coding software ‘components’) to a developer (human) based on the developers mastery (expertise, skill, productivity, etc.).  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  The generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's human work assignment in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.
Regarding independent claim 21 and its dependent claims and dependent claim(s) (7 and 14) there is no indication in the specification (see instant specification [0026] ), nor does Appellant direct to any indication, that the claimed use of natural language processing involves anything other than the application of known technique(s) (natural language processing).  Instead applicant merely state use of natural language processing thus a computer is merely used to implement the use of known techniques (natural language processing), see MPEP 2106.05(f).  Accordingly the claims are not patent eligible under 35 U.S.C. 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raajaratnam et al. (US 2015/0154529 A1) in view of Anderson et al. (US 8,856,725 B1), Bhat published July 23, 2018 (reference U on the Notice of References Cited), and Morrow et al. (US 2002/015666 A1).

Regarding claim 1 (currently amended), Raajaratnam teaches a computer-implemented method for reducing defects in software components, the method comprising:
receiving, by a processor, a problem record associated with a first work item of a software component, the first work item being associated with a first worker;
creating a second work item corresponding to the problem record;
causing computer code from the second developer to be committed and deployed in response to determining that the computer code from the second developer resolves the problem record associated with the software component; and
determining that computer code from the second worker resolves the problem record associated with the software component; and
increasing a potential to resolve problems associated with a same type of the software component, which includes, based on determining that the problem record is resolved, increasing an score of the second worker [for the limitations above,
the term problem record is interpreted based on broadest reasonable interpretation of instant specification [0033] problem records (e.g., bug reports) such as an acknowledgement or notification of an error,
as noted by the 112 rejection above the causing limitation is not supported by the instant specification and is therefore interpreted as determining that computer code from the second developer resolves the problem record associated with the software component,
then see at least [0032, 0041] for a computer 200 does the following; [0018] a task includes sub-tasks, sub-tasks include writing a code (a software component); [0018, 0023, 0055, 0064-0065] receive a workers finished product for a sub-task and determine the sub-task is unfinished (e.g., bug report) thus a problem record of a software component (receive a problem record);
create and cause limitations: [0060-0061, 0063] steps 308, 310, and 314 for select a new subtask and unfinished subtask, create a task (work item) by combining a new subtask and unfinished subtask, assign the task to a user; claim 9 and [0054, 0069, 0074] where ([0054]) notes selection of a new subtask and/or unfinished subtask for a user can be based on a variable including “expertise possessed by the crowdworkers, competency score associated with the crowdworkers, etc”, (claim 9) notes the selection is based on one or more variables from ([0054]), and ([0069, 0074]) notes the specific steps when the selection is based on a competency score such that the score is at least higher than the minimum determined range of scores (thus the task is assigned to a worker who has a chance of completing the task); [0055, 0064-0065] step 316 sub-task of task is completed correctly by assigned user;
determine and increase limitations: [0055, 0064-0065] step 316 validated work determines if received sub-task of task is completed correctly or becomes an unfinished subtask with an incremented number of unsuccessful attempts (determining limitation); [0027-0028] scoring (competency and accuracy) of users based on ratio of work submitted correctly to work submitted thus correct work improves the score and incorrect work lowers the score (based on limitation) ].

Raajaratnam teaches: users who work on code (thus implying developer), both competency score and user expertise (thus implying expertise score) as it relates to a category, and increasing or decreasing a score based on correctly or incorrectly completing a code.  However Raajaratnam doesn’t/don’t explicitly teach developer, expertise score, a category for the expertise score is a programming technique, or increasing decreasing the expertise score in response to submission of a code but Anderson discloses 
a first developer;
a second developer;
based on determining that the problem record is resolved, increasing an expertise score of the second developer, wherein the expertise score is based on values including data and an amount of defects for lines of code, wherein the expertise score comprises data associated with a programming technique [for the limitations above,
see at least [col 3 ln 10-20] development personnel 102 may include software developers first and second developer) who use development workstations 104;
[col 3-4 ln 65-67 and 1-17 respectively, col 4 ln 47-64] software development personnel 102 may utilize the source code control system 116 to “check-in” a code change 118 into the source code repository 112. The code change 118 may comprise a new code artifact 114, or may represent a change to an existing code artifact in the source code repository 112.; [col 4-5 ln 46-67 and 1-4] code quality metrics 120 may include results of analysis performed on the code change 118 and/or associated code artifact(s) 114 by analysis tools 124 used in the software development or production system 110. The analysis tools 124 may include static analysis tools that analyze the code for common bug patterns; [col 5 ln 15-35] The code quality metrics 120 may further include data regarding build and deployment events for the code change 118 and/or associated code artifact(s) 114, such as whether a build of a version of the software system containing the code change was successful, whether further modifications were required to the code in order to deploy the version, whether the version was successfully deployed or had to be rolled-back, and the like.; [col 5-6 ln 65-67 and 1-12 respectively] if a particular code change 118 is deployed to production, and the deployment must then be rolled back due to bugs in the code, the code quality metrics 120 regarding this event may weigh negatively towards the personnel reputation score 134 regarding the development personnel 102 that developed the offending code; [col 10 ln 8-28] a code change (work), where good work increases a developer’s reputation (expertise) score and bad work (a bug) decreases a developer’s reputation (expertise) score;
[col 5 ln 15-35] The code quality metrics 120 may also include data regarding operation of the code change 118 and/or associated code artifact(s) 114 in the production environment. For example, a trouble ticket management facility 128 may be used to track problems or failures in production, and manage the priority of fixes for these failures. … In the management of a trouble ticket, the section or sections of code in the software system where the problem arises may be identified, and the number of failures … occurring in a particular code artifact 114 may be further tracked in the code quality metrics 120, according to one embodiment.; [col 6 ln 51-56] user is acknowledged as having a skill of singleton in Java (a programming technique) based on the user’s code being reviewed “The code ratings 138 may include … a qualitative analysis of the code, such as one or more comments like “this code is a great example of the definition of a singleton in Java, and the like.”;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raajaratnam with Anderson to include the limitation(s) above as disclosed by Anderson.  Doing so would further define Raajaratnam’s incorrectly completed subtask to a) explicitly include bugs in code and define workers to include developers and b) refine the determination of works ratings to not be exclusively subjective [see at least Anderson [col 1, ln 1-35, col 10 ln 8-20] ].

Raajaratnam in view of Anderson teach expertise score and a category for the expertise score is a programming technique.  Raajaratnam in view of Anderson doesn’t/don’t explicitly teach categories for the expertise score include a programming language and a specific hardware element however Bhat discloses
 wherein the expertise score is determined based on a subset of metrics that are related to the software component from an expertise score vector of the developer, wherein the expertise score vector comprises a component master metrics including data, wherein the expertise score vector comprises fields associated with a programming language and a specific hardware element [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0040, 0043] as wherein the expertise score is determined based on a subset of metrics that are related to the software component from an expertise score vector of the developer, wherein the expertise score vector comprises a master metrics including
then see at least [p. 89, right col, first full para] an expert score is determined by an expert vector (EV) which is based on architectural elements (metrics) of a new design (coding for a software component) and “For each expertise profile (row) in the matrix, an expert vector (EV) of size n is created.  Once the EV is generated for an individual, we calculate the score as the magnitude (vector length) of that expert vector”;
Figure 3 and [p. 89, left col, first and second full para] a) each row within the expertise matrix represents an expertise profile for individual architects and developers and within this matrix, rows capture expertise profiles, columns represent architectural elements, and cells correspond to EAs. and b) as noted in Figure 3 one row is python (a programming language), and kafka is run as a cluster of one or more servers that can span multiple datacenters or cloud regions (a specific hardware element), and c) a user who resolves an issue using a specific method gains that method as a row in their expertise matrix  “An individual’s name is extracted from the “assignee” attribute of an issue, which represents the person who resolved this issue and gained expertise henceforth.” thus Anderson’s [col 6 ln 51-56] singleton in Java (a programming technique) is part of the user’s matrix;
[p. 88, right col, last para] (EAs) are the elementary atoms of expertise. They reflect an individual’s expertise in a specific architectural topic used in design decisions;
[pg. 91 section C. first para and section D. first para] (software component {project}, respective tasks, and developers {contributor} who resolved tasks) Project I has 368 design decisions/1233 issues and 13 unique contributors and Project II has 1153 issues/143 design decisions and 14 unique contributors].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raajaratnam in view of Anderson with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define Raajaratnam in view of Anderson’s task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

Raajaratnam in view of Anderson and Bhat teach a) expertise score vector comprises a component master metrics in addition to software component {project}, respective tasks, and developers {contributor} who resolved tasks and b) score/metric for errors in lines of code.
Raajaratnam in view of Anderson and Bhat doesn’t/don’t explicitly teach specific scores a submitted task or a metric for scoring regarding time and errors for lines of code however Morrow discloses
a component metrics including for an amount of time spent on the software component and other metrics [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0040, 0043] as wherein the expertise score is determined based on a subset of metrics that are related to the software component from an expertise score vector of the developer, wherein the expertise score vector comprises a master metrics including … ,
then see at least Table 1 and [0075-0076] The reputation score can incorporate factors such as the quality of previous work from the developer and delivery timeliness. Upon registration with the community, each developer is automatically assigned a reputation score of zero (0). … Developers earn base reputation points by delivering projects on time and by providing quality work. … Table 1 (below) is an exemplary list of how developers can affect their reputation scores. It should be understood that other factors can be used to modify reputation scores. ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raajaratnam in view of Anderson and Bhat with Morrow to include the limitation(s) above as disclosed by Morrow.  Doing so would further defines Raajaratnam in view of Anderson and Bhat’s expertise score used for task selection of a user based on multiple metrics to better ensure the best user is selected for the task [see at least Morrow Table 1 and [0075-0076] ].


Regarding claim(s) 8, the claim(s) recite(s) analogous limitations to claim(s) 1 above and is/are therefore rejected on the same premise.


Regarding claim 2, modified Raajaratnam teaches the computer-implemented method of claim 1 as well as the first developer and expertise score,
and Raajaratnam teaches further comprising reducing a potential to cause defects associated with the same type of the software component, which includes, based on receiving the problem record associated with the first work item, decreasing an score of the first worker [see at least [0023] unfinished subtask can be an incorrectly completed subtask; [0018] tasks include writing a code thus an unfinished subtask (an incorrectly completed subtask) such as an error in the code which is a problem record (e.g., bug report); [0027-0028] scoring (competency and accuracy) of users based on ratio of work submitted correctly to work submitted thus correct work improves the score and incorrect work lowers the score (therefore the task is assigned to a worker who has a chance of completing the task which reduces a potential defect); [0064-0065] step 316 validated work determines if received sub-task of task is completed correctly or becomes an unfinished subtask (problem record) ].


Regarding claim(s) 9, the claim(s) recite(s) analogous limitations to claim(s) 2 above and is/are therefore rejected on the same premise.


Regarding claim 3 and 10, modified Raajaratnam teaches the computer-implemented method of claim 1 as well as developers (first developer and second developer)
and Raajaratnam teaches, comprising: a plurality of work items associated with a resolved problem record for the software component, and a plurality of workers associated with the plurality of work items [see at least [0018] a task includes sub-tasks, sub-tasks include writing a code (a software component); [0018, 0023, 0055, 0064-0065] receive a workers finished product for a sub-task and determine the sub-task is unfinished (e.g., bug report) thus a problem record of a software component;
[0060-0061, 0063] steps 308, 310, and 314 for select a new subtask and unfinished subtask, create a task (work item) by combining a new subtask and unfinished subtask, assign the task to a user;
[0055, 0064-0065, 0057-0058] step 316 validated work determines if received sub-task of task from a user is completed correctly or becomes an unfinished subtask with an incremented number of unsuccessful attempts, thus when the work item is resolved after being attempted multiple times there are a plurality of work items associated with resolved problem record and can be a plurality of workers associated with the plurality of items].

Modified Raajaratnam teaches a) a work item (subtask) for a software component (writing a code), b) a record for the software component is either resolved (completed) or a problem (unfinished), c) when the work item is resolved after being attempted multiple times there are a plurality of work items associated with the resolved problem record (incremented number of unsuccessful attempts), and d) who resolved the work item.
Modified Raajaratnam doesn’t/don’t explicitly teach a) for a software component both a plurality of work items and a plurality of resolved problem records and b) for the software component determining resolved records for work items, however, Bhat discloses
determining a plurality of work items associated with resolved records for the software component and determining a plurality of developers associated with the plurality of work items [see at least [pg. 91 section C. first para and section D. first para] (determine software component {project}, plurality of respective tasks {work items}, and developer {contributor} who resolved tasks {thus resolved record associated with work item} ) Project I has 368 design decisions/1233 issues and 13 unique contributors and Project II has 1153 issues/143 design decisions and 14 unique contributors].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define modified Raajaratnam’s task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

Regarding claim 5 and 12, modified Raajaratnam teaches the computer-implemented method of claim 4 as well as problem records for the software component
expertise score, developer, and determined average
and Raajaratnam teaches, comprising:
receiving a new problem record for the software component;
creating a third work item corresponding to the new problem record; and
assigning the third work item to a user having an score that is higher than the value [for the limitations above, see at least [see at least [0018] a task includes sub-tasks, sub-tasks include writing a code (a software component); [0018, 0023, 0055, 0064-0065] receive a workers finished product for a sub-task and determine the sub-task is unfinished (e.g., bug report) thus a problem record of a software component (receive a problem record), where the unfinished subtask has an incremented number of unsuccessful attempts such as two;
[0060-0061, 0063] steps 308, 310, and 314 for select a new subtask and unfinished subtask, create a task (work item) by combining a new subtask and unfinished subtask, assign the task to a user, where the unfinished subtask is now on its third attempt to be submitted satisfactorily;
[0055, 0064-0065] step 316 validated work determines if received sub-task of task from a user is completed correctly or becomes an unfinished subtask with an incremented number of unsuccessful attempts such as three].

Regarding claim 6 and 13, modified Raajaratnam teaches the computer-implemented method of claim 4 as well as expertise, score developer, and software component.

Modified Raajaratnam doesn’t/don’t explicitly teach but Bhat discloses wherein a respective expertise score for a developer is determined based on a subset of metrics that are related to the software component from an expertise score vector of the developer [see at least [p. 89, right col, first full para] an expert score is determined by an expert vector (EV) which is based on architectural elements (metrics) of a new design (coding for a software component) and “For each expertise profile (row) in the matrix, an expert vector (EV) of size n is created.  Once the EV is generated for an individual, we calculate the score as the magnitude (vector length) of that expert vector”;
[p. 89, left col, first and second full para] each row within the expertise matrix represents an expertise profile for individual architects and developers and within this matrix, rows capture expertise profiles, columns represent architectural elements, and cells correspond to EAs.;
[p. 88, right col, last para] (EAs) are the elementary atoms of expertise. They reflect an individual’s expertise in a specific architectural topic.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define modified Raajaratnam’s task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raajaratnam in view of Anderson, Bhat, and Morrow as applied to claim(s) 1 and 8 above and further in view of Cohen et al. (US 2019/0287040 A1).

Regarding claim 4 and 11, modified Raajaratnam teaches the computer-implemented method of claim 3 as well as developers (first developer and second developer) and expertise score.

Modified Raajaratnam doesn’t/don’t explicitly teach but Bhat discloses for each of the plurality of developers, determining a respective expertise score [see at least [pg 86 para 2-3] each developer and architect is evaluated based on design decision to determine experts using an expertise matrix; [pg 89 section F. Step 5 … first para] expertise matrix used to generate list of experts based on a score for each individual (“after iterating over all expertise profiles, the expert list is ordered by the score.”) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define modified Raajaratnam’s task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

Modified Raajaratnam doesn’t/don’t explicitly teach but Cohen discloses determining an average of the determined respective scores [see at least [0035-0036] developer rating for a project include factors such as “expertise, productivity, complexity and quality, among others”, the factors include sub factors; Fig. 7 and [0065] Fig. 7 first row states “YOU DEMONSTRATED MORE EXPERTISE IN DEVELOPING REPORTS THAN 35% OF ACME DEVELOPERS” thus determining an average of determined respective scores of users; [0032, 0002] select developer based on developer with rating that most match project constraints including time, where time constraint includes expertise].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Cohen to include the limitation(s) above as disclosed by Cohen.  Doing so would a) “rates the developer's performance, suggests recommendations in the spirit of how the developer can improve his performance,” and b) “and by so, helps the manager to allocate developers to projects, in an optimized way”, thus b further defines modified Raajaratnam’s expertise score used for task selection of a user based on multiple metrics to better ensure the best user is selected for the task [see at least Cohen Figs. 5, 7, and 8 and [0035-0036, 0043-0045, 0063, 0077] ].

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raajaratnam in view of Anderson, Bhat, and Morrow as applied to claim(s) 1 and 8 above and further in view of Hu (US 2012/0150859 A1).

Regarding claim 7 and 14, modified Raajaratnam teaches the computer-implemented method of claim 1 as well as problem record.
and Raajaratnam teaches wherein creating the second work item comprises an action and constructing the second work item based on problem record data [see at least [0054, 0069] selecting a new subtask and/or unfinished subtask based for a user based on the user’s competency score; [0023] unfinished subtask can be an incorrectly completed subtask; [0018] tasks include writing a code thus an unfinished subtask (an incorrectly completed subtask) such as an error in the code which is a problem record (e.g., bug report); [0060-0061, 0063] steps 308, 310, and 314 for select a new subtask and unfinished subtask (two selections/actions are used to create a new task), create a task (work item) by combining a new subtask and unfinished subtask, assign the task to a user].

Modified Raajaratnam teaches creating a new task (subsequent second or more work items) by selecting and then combining subtasks but is silent on the specifics of the combination (doesn’t/don’t explicitly teach) however Hu discloses applying natural language processing to the record to extract keywords, and performing an action based on the keywords [see at least [0048] for written description of a task; [0052, 0118-0119] extract keyword/tag from written description of task using natural language processing; [0056] use tag to data to perform another action].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Hu to include the limitation(s) above as disclosed by Hu.  Doing so would further define modified Raajaratnam’s task creation to provide a more effective manner in explaining what is required in the task and resources to complete the task with tagging [see at least Hu [0117-0121, 0056-0058] ] so the subtask component will not continue to be an unfinished subtask.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raajaratnam in view of Anderson, Bhat, and Hu.

Regarding claim 21, Raajaratnam teaches a computer-implemented method for reducing defects in software components and software component management, the method comprising:
resolving, via a processor, an issue in a software component, the software component;
committing, via the processor, a first code for a software component;
determining, via the processor, that the first code introduced a problem;
using, via the processor, processing to process the problem, in preparation for a second subtask; and
based on the second code resolving the problem, the committing of the second code being related to the category [see at least resolving step: [0032, 0041] for a computer 200 does the following; [0018] a task includes sub-tasks, sub-tasks include writing a code (a software component); [0033] multiple tasks to perform; [0060-0061, 0063] steps 308, 310, and 314 for select a new subtask and another new subtask, create a task (work item) by combining a new subtask and unfinished subtask, assign the task to a user; [0055, 0064-0065] step 316 sub-task of task is completed correctly by assigned user;
committing and determining step: 0063] steps 308, 310, and 314 for select a new subtask and another new subtask, create a task (work item) by combining a new subtask and unfinished subtask, assign the task to a user; [0018, 0023, 0055, 0064-0065] receive a workers finished product for a sub-task and determine the sub-task is unfinished (e.g., bug report) thus a problem record of a software component (receive a problem record);
using and based on step – create a task based on problem (using step), assigning task based on competency score needed for a category, user submits task (committing), and scoring adjusted based on submitted task being correct (based on): 0060-0061, 0063] steps 308, 310, and 314 for select a new subtask and unfinished subtask, create a task (work item) by combining a new subtask and unfinished subtask, assign the task to a user; claim 9 and [0054, 0069, 0074] where ([0054]) notes selection of a new subtask and/or unfinished subtask for a user can be based on a variable including “expertise possessed by the crowdworkers, competency score associated with the crowdworkers, etc”, (claim 9) notes the selection is based on one or more variables from ([0054]), and ([0069, 0074]) notes the specific steps when the selection is based on a competency score such that the score is at least higher than the minimum determined range of scores (thus the task is assigned to a worker who has a chance of completing the task); [0055, 0064-0065] step 316 sub-task of task is completed correctly by assigned user; [0027-0028] scoring (competency and accuracy) of users based on ratio of work submitted correctly to work submitted thus correct work improves the score and incorrect work lowers the score (based on limitation) ].

Raajaratnam teaches: users who work on code (thus implying developer), both competency score and user expertise (thus implying expertise score), and increasing or decreasing a score based on correctly or incorrectly completing a code.  However Raajaratnam doesn’t/don’t explicitly teach developer, expertise score, increasing decreasing the expertise score in response to submission of a code, or that the software component can later be modified thus more issues can arise from the software component but Anderson discloses
an issue in a software component, the software component being linked to a score component;
a first code for the software component;
the score component being modified according to the determining;
a second code for the software component; and
committing and deploying, via the processor, the second code based on the second code resolving the problem, the committing of the second code being related to the score component [for the limitations above,
as noted by the 112 rejection above the committing limitation is not supported by the instant specification and is therefore interpreted as deploying, via the processor, the second code based on the second code resolving the problem,
the following steps - 
the software component, a first code, the vector (and entire determining “determining, via the processor, that the first code introduced a problem, the vector being modified according to the determining;”), and a second code
 - a software code may include new or revised components and a user expertise score (item 134) is based on a software component rating (items 138 combined into item 140), where good 138 increases 134 and bad 138 decreases 134: [col 3-4 ln 65-67 and 1-17 respectively, col 4 ln 47-64] software development personnel 102 may utilize the source code control system 116 to “check-in” a code change 118 into the source code repository 112. The code change 118 may comprise a new code artifact 114, or may represent a change to an existing code artifact in the source code repository 112.; [col 4-5 ln 46-67 and 1-4] code quality metrics 120 may include results of analysis performed on the code change 118 and/or associated code artifact(s) 114 by analysis tools 124 used in the software development or production system 110. The analysis tools 124 may include static analysis tools that analyze the code for common bug patterns; [col 5 ln 15-35] The code quality metrics 120 may further include data regarding build and deployment events for the code change 118 and/or associated code artifact(s) 114, such as whether a build of a version of the software system containing the code change was successful, whether further modifications were required to the code in order to deploy the version, whether the version was successfully deployed or had to be rolled-back, and the like.; [col 5-6 ln 65-67 and 1-12 respectively; col 10 ln 8-28] In another embodiment, the reputation engine 130 may further use the code quality metrics 120 to compute personnel reputation scores 134 regarding development personnel 102 in the environment 100. For example, if a particular code change 118 is deployed to production, and the deployment must then be rolled back due to bugs in the code, the code quality metrics 120 regarding this event may weigh negatively towards the personnel reputation score 134 regarding the development personnel 102 that developed the offending code and “a code change (work), where good work increases a developer’s reputation (expertise) score and bad work (a bug) decreases a developer’s reputation (expertise) score;”; [col 6 ln 40-48] In further embodiments, the software development system 110 may include a source code ratings module 136. The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.; [col 6 ln 51-56] The code ratings 138 may include a quantitative rating for the code artifact 114, such as a conventional “star rating,” one or more tags for the code to be used for searching the source code repository 112, a qualitative analysis of the code, such as one or more comments like “this code is a great example of the definition of a singleton in Java,” and the like. The source code ratings module 136 may then combine the code ratings 138 regarding a particular code artifact 114 together in the code ratings data 140.; [col 7 ln 5-25] Additionally or alternatively, the reputation engine 130 may calculate a personnel reputation score 134 regarding development personnel 102 in the role of code rater from the code ratings data 140 and the code reputation scores 132 regarding the same code artifacts 114.;
[col 6 ln 18-24] deploy code after it is verified “In another example, a particular code change 118 may be checked-into the Source code repository 112 and then go through several iterations with a code reviewer or several rounds of unit testing requiring modifications to the code to complete testing. The code change 118 may then be successfully deployed into production, and not experience any Subsequent failures.”;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raajaratnam with Anderson to include the limitation(s) above as disclosed by Anderson.  Doing so would further define Raajaratnam’s incorrectly completed subtask to a) explicitly include bugs in code and define workers to include developers and b) refine the determination of works ratings to not be exclusively subjective [see at least Anderson [col 1, ln 1-35, col 10 ln 8-20] ].

Raajaratnam in view of Anderson teach expertise score but doesn’t/don’t explicitly teach however Bhat discloses
vector [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0040, 0043] as wherein the expertise score is determined based on a subset of metrics that are related to the software component from an expertise score vector of the developer, wherein the expertise score vector comprises a master metrics including
then see at least [p. 89, right col, first full para] an expert score is determined by an expert vector (EV) which is based on architectural elements (metrics) of a new design (coding for a software component) and “For each expertise profile (row) in the matrix, an expert vector (EV) of size n is created.  Once the EV is generated for an individual, we calculate the score as the magnitude (vector length) of that expert vector”;
[p. 89, left col, first and second full para] each row within the expertise matrix represents an expertise profile for individual architects and developers and within this matrix, rows capture expertise profiles, columns represent architectural elements, and cells correspond to EAs.;
[p. 88, right col, last para] (EAs) are the elementary atoms of expertise. They reflect an individual’s expertise in a specific architectural topic used in design decisions;
[pg. 91 section C. first para and section D. first para] (software component {project}, respective tasks, and developers {contributor} who resolved tasks) Project I has 368 design decisions/1233 issues and 13 unique contributors and Project II has 1153 issues/143 design decisions and 14 unique contributors].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raajaratnam in view of Anderson with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define Raajaratnam in view of Anderson’s task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

Raajaratnam in view of Anderson with Bhat teaches creating a new task (subsequent second or more work items) by selecting and then combining subtasks but is silent on the specifics of the combination (doesn’t/don’t explicitly teach) however Hu discloses
using, via the processor, natural language processing to process the problem, in preparation for an action [see at least [0048] for written description of a task; [0052, 0118-0119] extract keyword/tag from written description of task (problem) using natural language processing; [0056] use tag to data to perform another action (thus extraction is in preparation for another action) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raajaratnam in view of Anderson with Bhat with Hu to include the limitation(s) above as disclosed by Hu.  Doing so would further define Raajaratnam in view of Anderson with Bhat (Raajaratnam) task creation to provide a more effective manner in explaining what is required in the task and resources to complete the task with tagging [see at least Hu [0117-0121, 0056-0058] ] so the subtask component will not continue to be an unfinished subtask.

Regarding claim 22, modified Raajaratnam teaches the computer-implemented method of claim 21.

Modified Raajaratnam doesn’t/don’t explicitly teach but Anderson discloses 
wherein the vector comprises fields associated with a programming technique [see at least [col 5 ln 15-35] The code quality metrics 120 may also include data regarding operation of the code change 118 and/or associated code artifact(s) 114 in the production environment. For example, a trouble ticket management facility 128 may be used to track problems or failures in production, and manage the priority of fixes for these failures. … In the management of a trouble ticket, the section or sections of code in the software system where the problem arises may be identified, and the number of failures … occurring in a particular code artifact 114 may be further tracked in the code quality metrics 120, according to one embodiment.; [col 6 ln 51-56] user is acknowledged as having a skill of singleton in Java (a programming technique) based on the user’s code being reviewed “The code ratings 138 may include … a qualitative analysis of the code, such as one or more comments like “this code is a great example of the definition of a singleton in Java, and the like.”;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Anderson to include the limitation(s) above as disclosed by Anderson.  Doing so would further define modified Raajaratnam’s (Raajaratnam) incorrectly completed subtask to a) explicitly include bugs in code and define workers to include developers and b) refine the determination of works ratings to not be exclusively subjective [see at least Anderson [col 1, ln 1-35, col 10 ln 8-20] ].

Modified Raajaratnam doesn’t/don’t explicitly teach but Bhat discloses
wherein the vector comprises fields associated with a programming language and a specific hardware element [see at least Figure 3 and [p. 89, left col, first and second full para] a) each row within the expertise matrix represents an expertise profile for individual architects and developers and within this matrix, rows capture expertise profiles, columns represent architectural elements, and cells correspond to EAs. and b) as noted in Figure 3 one row is python (a programming language), and kafka is run as a cluster of one or more servers that can span multiple datacenters or cloud regions (a specific hardware element), and c) a user who resolves an issue using a specific method gains that method as a row in their expertise matrix  “An individual’s name is extracted from the “assignee” attribute of an issue, which represents the person who resolved this issue and gained expertise henceforth.” thus Anderson’s [col 6 ln 51-56] singleton in Java (a programming technique) is part of the user’s matrix;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define modified Raajaratnam’s task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raajaratnam in view of Anderson, Bhat, and Hu as applied to claim(s) 21 above and further in view of Advanced ict published July 8, 2017 (reference U on the Notice of References Cited), and Apache Harmony published December 2015 (reference V on the Notice of References Cited).

Regarding claim 23, modified Raajaratnam teaches the computer-implemented method of claim 21.

Modified Raajaratnam doesn’t/don’t explicitly however Bhat discloses
wherein the vector is associated with various skills [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0040, 0043] as wherein the expertise score is determined based on a subset of metrics that are related to the software component from an expertise score vector of the developer, wherein the expertise score vector comprises a master metrics including
then see at least [p. 89, right col, first full para] an expert score is determined by an expert vector (EV) which is based on architectural elements (metrics) of a new design (coding for a software component) and “For each expertise profile (row) in the matrix, an expert vector (EV) of size n is created.  Once the EV is generated for an individual, we calculate the score as the magnitude (vector length) of that expert vector”;
Figure 3 and [p. 89, left col, first and second full para] each row within the expertise matrix represents an expertise profile for individual architects and developers and within this matrix, rows capture expertise profiles, columns represent architectural elements, and cells correspond to EAs.;
[p. 88, right col, last para] (EAs) are the elementary atoms of expertise. They reflect an individual’s expertise in a specific architectural topic used in design decisions;
[pg. 91 section C. first para and section D. first para] (software component {project}, respective tasks, and developers {contributor} who resolved tasks) Project I has 368 design decisions/1233 issues and 13 unique contributors and Project II has 1153 issues/143 design decisions and 14 unique contributors].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define modified Raajaratnam’s (Raajaratnam) task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

Modified Raajaratnam doesn’t/don’t explicitly teach but Advanced ict discloses wherein skillsets of programmer include recursion, loops, [see at least [pg 1 and 3] fundamental programming techniques loops and recursion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Advanced ict to include the limitation(s) above as disclosed by Advanced ict.  Doing so would further define modified Raajaratnam’s (Raajaratnam) task selection for a user based on multiple metrics to better ensure the best user is selected for the task.

Modified Raajaratnam in view of Advanced ict doesn’t/don’t explicitly teach but Apache Harmony discloses wherein skillsets of programmer include thread management, mutex locks, and interfacing with a specific subcomponent [see at least [pg 2] thread management; [pg 8, pg 15] mutex locks; [pg 4-6] Exported Interfaces: interfacing with a specific subcomponent].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam in view of Advanced ict with Apache Harmony to include the limitation(s) above as disclosed by Apache Harmony.  Doing so would further define modified Raajaratnam in view of Advanced ict’s (Raajaratnam) task selection for a user based on multiple metrics to better ensure the best user is selected for the task.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624